Citation Nr: 1441710	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  12-07 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable rating for post traumatic lumbosacral degenerative disc disease, which is currently 20 percent disabling.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, had service from August 1975 to August 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the Regional Office (RO) in Chicago, Illinois.  In that decision, the RO granted service connection for post traumatic lumbosacral degenerative disc disease and assigned an initial 10 percent disability rating, effective September 10, 2009.  During the pendency of the appeal, the RO granted a 20 percent rating, also effective September 10, 2009.
 
Consideration of the Veteran's appeal has included review of all documents within the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system files.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal.


FINDING OF FACT

The Veteran's post traumatic lumbosacral degenerative disc disease is manifested by forward flexion to 85 degrees, and was not manifested by forward flexion of the thoracolumbar spine to 30 degrees or less, ankylosis, or incapacitating episodes having a total duration of at least four weeks during a 12 month period that was also prescribed treatment or bed rest by a physician.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for post traumatic lumbosacral degenerative disc disease have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Ratings, In General

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In rating musculoskeletal disabilities, the Board must consider whether a rating is warranted on the basis of functional loss due to pain or due to other factors including weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic Code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the current appeal.

Initial Rating for Post Traumatic Lumbosacral Degenerative Disc Disease

The Veteran's service-connected post traumatic lumbosacral degenerative disc disease disability is currently evaluated as 20 percent disabling under the General Rating Formula for Diseases and Injuries of the Spine and Diagnostic Code (DC) 5243 regarding post traumatic lumbosacral degenerative disc disease.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DC 5243.  The Veteran contends that his disability is more severe than currently rated due to incapacitating episodes of post traumatic lumbosacral degenerative disc disease.

The General Rating Formula for Diseases and Injuries of the Spine provides the following, in pertinent part:  a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  Id.  

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  

The General Rating Formula for Diseases and Injuries of the Spine also provides further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Id.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Note (4) provides that each range of motion measurement is to be rounded to the nearest five degrees.  Id.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the rating criteria provides a 20 percent rating is warranted when the evidence shows incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is provided when the evidence shows incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating, the maximum available, is warranted when the evidence shows incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is a period of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician.  Id., Note 1.

After a full review of the record, and as discussed below, the Board concludes that an initial rating greater than 20 percent for thoracolumbar degenerative arthritis with scoliosis is not warranted.  

The Veteran's first VA examination for his disability occurred in December 2009.  The examination report showed range of motion as forward flexion of 0 to 85 degrees; extension 0 to 20 degrees; left lateral flexion of 0 to 40 degrees; right lateral flexion of 0 to 35 degrees; left lateral rotation of 0 to 35 degrees and right lateral rotation of 0 to 35 degrees.  The examiner stated that there was objective evidence of pain after three repetitions of range of motion, with additional functional loss of motion shown as 0 to 80 degrees for forward flexion; 0 to 25 degrees for extension, 0 to 30 degrees for right and left lateral flexion, 0 to 40 degrees for left lateral rotation and 0 to 35 degrees for right lateral rotation.  The criteria for rating diseases and injuries of the spine apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The examination revealed that the Veteran does not have muscle spasms of the thoracolumbar spine even though he endorsed such symptoms.  Furthermore, he was not observed to have an abnormal gait or abnormal spinal contour.  There was also no evidence of ankylosis or guarding of the thoracolumbar spine resulting in an abnormal gait or abnormal spinal contour.  The examiner reported that the Veteran did not have any signs or symptoms of radiculopathy.  The Veteran endorsed that he had missed approximately two weeks of work over the prior year due directly to his back condition.  Ultimately, the Veteran was diagnosed with lumbar disc disease.  

April 2010 private treatment records from the Veteran's chiropractor showed that the Veteran had to receive an epidural injection every two to three months for relief of disc swelling.  The chiropractor stated that the Veteran had subluxation at L2, L3, L4, and the right ilium.  This record also reported that there was degeneration of the Veteran's L5/S1 disc and an annular tear at his L3/4.  Considering the evidence in the most favorable light on the Veteran's behalf, he was granted an increased rating to 20 percent based on these findings and symptoms, in addition to incapacitating episodes whose combined yearly duration was two weeks.  

The Veteran's second VA examination was given in March 2014.  This VA examination did not show any changes in disability that would warrant a higher initial rating for the Veteran.  The examiner also specifically noted that the Veteran does not have ankylosis or Intervertebral Disc Syndrome.  The Veteran endorsed symptoms of constantly mild back pain, but said that he goes to his chiropractor, and not his physician, when he experiences these types of flare-ups.  He also stated that he had missed approximately five weeks of work in the past twelve months due to his low back disability.  Ultimately, the Veteran was diagnosed with mechanical low back dysfunction and lumbar degenerative disc disease.  The Board finds this medical opinion highly probative that there is no change in the Veteran's disability that would warrant a higher rating than currently granted even when considering functional limitations due to such factors as pain, weakness, fatigue, lack of endurance or incoordination during periods of flare-up, or other reduction in normal excursion of movement.  See DeLuca, 8 Vet. App. at 207-08.

The Board has considered the applicability of rating the disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, however, on VA examination in March 2014, the examiner determined that the Veteran did not have intervertebral disc syndrome.  While the Veteran's chiropractor submitted a statement in support of the Veteran's claim and explained that the Veteran has missed approximately four weeks of work due to his low back disability, the evidence does not show that the Veteran has ever been prescribed treatment or bed rest by a physician.  See DC 5243, Note 1.  As a result, the Board finds that a rating in excess of 20 percent for the Veteran's disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not appropriate.

To the extent that the Veteran contends that his service-connected post traumatic lumbosacral degenerative disc disease has been more disabling than the currently assigned rating reflects, the Board notes that he is competent to endorse symptoms such as lower back pain and incapacitating episodes.  Nonetheless, application of the rating criteria to the objective evidence of spinal symptoms reveals that a higher rating is not warranted. 

The Board has also considered whether a higher rating may be warranted under an alternative Code, and finds that because the Veteran has been diagnosed with post traumatic lumbosacral degenerative disc disease, DC 5243 remains the most appropriate Code under which to rate the service-connected disability.  See Butts v. Brown, 5 Vet. App. 532 (1993).  After evaluating the evidence of record, there is no basis for an increased rating for the Veteran's service-connected disability.  In order to find that a 40 percent rating is appropriate under DC 5242, there must be evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, DC 5242.  However, the Veteran does not meet this next highest available rating because his forward flexion has constantly been measured as greater than 60 degrees, and there is no evidence of favorable ankylosis of the entire thoracolumbar spine in the record. 

Finally, the weight of the evidence does not reveal any separate neurologic disability as a result of the service-connected condition.  For instance, on the most recent 2014 VA examination, the neurological examination was normal.  

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected ischemic low back disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected disabilities listed above reasonably describe and assess the Veteran's disability levels and symptomatology.  The criteria rate the disabilities on the basis of certain ranges of motion, diagnoses, and pain; thus, the demonstrated manifestations specifically associated with his service-connected post traumatic lumbosacral degenerative disc disease - namely pain associated with movement - are contemplated by the provisions of the rating schedules.  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedules, the assigned schedular evaluations are adequate.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's disabilities, and referral for consideration of an extra-schedular evaluation is not warranted.

Based on the foregoing, the Board finds that the evidence is against an initial rating for post traumatic lumbosacral degenerative disc disease greater than 20 percent.  See 38 C.F.R. § 4.71a.  As such, the benefit of the doubt doctrine is inapplicable and the Veteran's claim must be denied.  38 C.F.R. §§ 3.102, 4.3.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of private and VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claim in December 2009 and March 2014.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matter of service connection for post traumatic lumbosacral degenerative disc disease.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

An initial rating in excess of 20 percent for post traumatic lumbosacral degenerative disc disease is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


